DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 09/10/2020.   Claims 15-34 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.         The drawings filed on 09/10/2020 have been accepted and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent: 10,803,864. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. With respect to Claims 15, 24, and 33 in the present Application ‘542, and Claim 1 of U.S. Patent ‘864 correspondingly some of the exemplary differences comprise inter alia the absence of the features comprising “the instruction comprising an activation trigger portion, a command portion, and a parameter portion, the activation trigger portion identifying a wake signal, the command portion identifying intent information, and a parameter portion identifying a preset identification information associated with the at least one physical button of the media playback device; identifying the instruction by converting the audio clip to a text format and determining the intent information and the preset identification information from the text format;” in the Application ‘542. As such, present Application ‘542, and Patent ‘864 share several common features as presented and compared in Table 1 below. 
The mentioned independent Claims 15, 24, and 33 in the current App. ‘542  when compared to claim 1 in U.S. Patent ‘864 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities. Some of Dependent Claims 16-23; 25-32; and 34 also follow the same rationale as to corresponding independent Claims 15, 24, and 33, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
Table 1:

Current App. 17/017,542
15. A method for playing media via a voice command using a media playback device, the method comprising:


associating the media playback device with a user account, wherein the user account associates media content to a preset associated with a first physical button of the media playback device;

receiving an audio clip of an instruction at the media playback device, the audio clip including a preset identifier associated with the first physical button of the media playback device; 











identifying the media content associated with the preset based on the preset identifier; and 

transmitting the media content to the media playback device for playback.


24. A media system comprising at least one processing system and at least one non-transitory computer-readable medium storing data instructions that, when executed by the processor, cause the processor to: 

receive a request to associate a media playback device with a user account, wherein the user account associates media content to a preset associated with a first physical button of the media playback device; 

receive an audio clip of an instruction from the media playback device, the audio clip including a preset identifier associated with the first physical button of the media playback device; 

identify the media content associated with the preset based on the preset identifier; and 


transmit the media content to the media playback device for playback.


33. A non-transitory computer-readable data storage device storing data instructions that, when executed by a processing device, cause the processing device to:

receive a request to associate a media playback device with a user account, wherein the user account associates media content to a preset associated with a first physical button of the media playback device; 

receive an audio clip of an instruction from the media playback device, the audio clip including a preset identifier associated with the first physical button of the media playback device; 

identify the media content associated with the preset based on the preset identifier; and 

transmit the media content to the media playback device for playback.


U.S. Patent: 10,803,864
1. A method for playing media via a voice command using a media playback device having at least one physical button, the method comprising: 

automatically associating the media playback device with a user account, wherein the user account associates a media context to a preset identifier associated with a first physical button of the media playback device; 

receiving an audio clip of an instruction at the media playback device, the instruction comprising an activation trigger portion, a command portion, and a parameter portion, the activation trigger portion identifying a wake signal, the command portion identifying intent information, and a parameter portion identifying a preset identification information associated with the at least one physical button of the media playback device; 

identifying the instruction by converting the audio clip to a text format and determining the intent information and the preset identification information from the text format; 

identifying the media context associated with the preset based on the preset identification information; and 

transmitting the media context to the media playback device for playback.





































Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 15-19, 24-28, 33 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by over Meany et al., (U.S. Patent: 9,484,030), already of record, and hereinafter referred to as MEANY.
With respect to Claim 15, MEANY discloses:
15. A method for playing media via a voice command using a media playback device, the method comprising: associating the media playback device with a user account (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36), wherein the user account associates media content to a preset associated with a first physical button of the media playback device (See e.g., “…device 102 may prompt the user to activate the first sound. Upon selecting the listen button 402, the device 102 may display an indicator 404 to illustrate to the user that the system is “listening using its available audio detection devices…” MEANY Col. 15, Lines 16-20); 
receiving an audio clip of an instruction at the media playback device (See e.g., having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66), the audio clip including a preset identifier (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command… “...launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36) associated with the first physical button of the media playback device (See e.g., “…device 102 may prompt the user to activate the first sound. Upon selecting the listen button 402, the device 102 may display an indicator 404 to illustrate to the user that the system is “listening using its available audio detection devices…” MEANY Col. 15, Lines 16-20); 
identifying the media content associated with the preset based on the preset identifier (See e.g., “…contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66)  and see e.g., how “…if the user selected a speech output of “the sink is running,” the server(s) 120 may convert the text “the sink is running into output audio, and send the output audio to a device 110 for playback…” “…command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to obtain the text of the command…” MEANY Col. 3, Lines 60-65, Col. 7, Lines 4-16, Col. 17, Lines 2-61); and transmitting the media content to the media playback device for playback (See e.g., “…if the user selected a speech output of “the sink is running,” the server(s) 120 may convert the text “the sink is running into output audio, and send the output audio to a device 110 for playback…” “…transmit that information to a server across a network 199 for ASR processing…,” “…command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to obtain the text of the command…” MEANY Col. 3, Lines 60-65, Col. 7, Lines 4-16, Col. 17, Lines 2-61). 

With respect to Claim 16, MEANY discloses:
16. The method according to claim 15, wherein the media content is associated with at least one media content item (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36).

With respect to Claim 17, MEANY discloses:
17. The method according to claim 15, wherein the media content associated with the preset is stored at a server in data communication with the media playback device(See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36).

With respect to Claim 18, MEANY discloses:
18. The method according to claim 15, wherein the associating the media playback device with the user account comprises receiving user account information and associating the user account information with a device ID of the media playback device (See e.g., voice selectable commands in agreement with plurality of devices and zones in exemplary Fig. 1B, MEANY Figs. 4A-I, 6, 7, Col. 17, Line 62-Col. 18, Line 60 and also how see e.g., See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36).

With respect to Claim 19, MEANY discloses:
19. The method according to claim 15, wherein the preset identifier includes a set of one or more words automatically generated by at least one computing device (See e.g., having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66 and also see e.g., See e.g., voice selectable commands in agreement with plurality of devices and zones in exemplary Fig. 1B, MEANY Figs. 4A-I, 6, 7, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 24, MEANY discloses:
24. A media system comprising at least one processing system and at least one non-transitory computer-readable medium storing data instructions that, when executed by the processor, cause the processor to: receive a request to associate a media playback device with a user account, (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36) wherein the user account associates media content to a preset associated with a first physical button of the media playback device (See e.g., “…device 102 may prompt the user to activate the first sound. Upon selecting the listen button 402, the device 102 may display an indicator 404 to illustrate to the user that the system is “listening using its available audio detection devices…” MEANY Col. 15, Lines 16-20); 
receive an audio clip of an instruction from the media playback device (See e.g., having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66) , the audio clip including a preset identifier (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command… “...launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36) associated with the first physical button of the media playback device (See e.g., “…device 102 may prompt the user to activate the first sound. Upon selecting the listen button 402, the device 102 may display an indicator 404 to illustrate to the user that the system is “listening using its available audio detection devices…” MEANY Col. 15, Lines 16-20); identify the media content associated with the preset based on the preset identifier (See e.g., “…contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66)  and see e.g., how “…if the user selected a speech output of “the sink is running,” the server(s) 120 may convert the text “the sink is running into output audio, and send the output audio to a device 110 for playback…” “…command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to obtain the text of the command…” MEANY Col. 3, Lines 60-65, Col. 7, Lines 4-16, Col. 17, Lines 2-61); and transmit the media content to the media playback device for playback(See e.g., “…if the user selected a speech output of “the sink is running,” the server(s) 120 may convert the text “the sink is running into output audio, and send the output audio to a device 110 for playback…” “…transmit that information to a server across a network 199 for ASR processing…,” “…command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to obtain the text of the command…” MEANY Col. 3, Lines 60-65, Col. 7, Lines 4-16, Col. 17, Lines 2-61).

With respect to Claim 25, MEANY discloses:
25. The system according to claim 24, wherein the media content is associated with at least one media content item (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36).

With respect to Claim 26, MEANY discloses:
26. The system according to claim 24, wherein the media content associated with the preset is stored at a server in data communication with the media playback device (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36).

With respect to Claim 27, MEANY discloses:
27. The system according to claim 24, wherein the request to associate the media playback device with the user account comprises receiving user account information and associating the user account information with a device ID of the media playback device (See e.g., voice selectable commands in agreement with plurality of devices and zones in exemplary Fig. 1B, MEANY Figs. 4A-I, 6, 7, Col. 17, Line 62-Col. 18, Line 60 and also how see e.g., See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36).

With respect to Claim 28, MEANY discloses:
28. The system according to claim 24, wherein the preset identifier includes a set of one or more words automatically generated by at least one computing device (See e.g., having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66 and also see e.g., See e.g., voice selectable commands in agreement with plurality of devices and zones in exemplary Fig. 1B, MEANY Figs. 4A-I, 6, 7, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 33, MEANY discloses:
33. A non-transitory computer-readable data storage device storing data instructions that, when executed by a processing device, cause the processing device to: receive a request to associate a media playback device with a user account (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command…launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36), wherein the user account associates media content to a preset associated with a first physical button of the media playback device (See e.g., “…device 102 may prompt the user to activate the first sound. Upon selecting the listen button 402, the device 102 may display an indicator 404 to illustrate to the user that the system is “listening using its available audio detection devices…” MEANY Col. 15, Lines 16-20); receive an audio clip of an instruction from the media playback device (See e.g., having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66), the audio clip including a preset identifier (See e.g., a speech controlled device 110 equipped with one or more microphones 104 connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, and how see e.g., command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to 35 obtain the text of the command… “...launching an application on a device, executing an action on another device…” MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63, Col. 17, Lines 16-36) associated with the first physical button of the media playback device (See e.g., “…device 102 may prompt the user to activate the first sound. Upon selecting the listen button 402, the device 102 may display an indicator 404 to illustrate to the user that the system is “listening using its available audio detection devices…” MEANY Col. 15, Lines 16-20); identify the media content associated with the preset based on the preset identifier (See e.g., “…contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66)  and see e.g., how “…if the user selected a speech output of “the sink is running,” the server(s) 120 may convert the text “the sink is running into output audio, and send the output audio to a device 110 for playback…” “…command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to obtain the text of the command…” MEANY Col. 3, Lines 60-65, Col. 7, Lines 4-16, Col. 17, Lines 2-61); and transmit the media content to the media playback device for playback (See e.g., “…if the user selected a speech output of “the sink is running,” the server(s) 120 may convert the text “the sink is running into output audio, and send the output audio to a device 110 for playback…” “…transmit that information to a server across a network 199 for ASR processing…,” “…command being to speak a message, the user may input the message either through a spoken utterance (during which the system may record the message for later playback as part of command execution) or may perform ASR processing to obtain the text of the command…” MEANY Col. 3, Lines 60-65, Col. 7, Lines 4-16, Col. 17, Lines 2-61). 


Allowable Subject Matter
8.	Claims 20-23; 29-32; and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhaofei et al., (Zhaofei Chen, E. A. Yavuz and G. Karlsson, "What a juke! A collaborative music sharing system," 2012 IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks (WoWMoM), 2012, pp. 1-6) discloses, see e.g., “…a real-time music-sharing application that allows people to share a sound system for collective listening… system utilizes a content-centric opportunistic networking middleware. The application provides an interface for users to play audio files stored in their own mobile devices through a shared jukebox that is within direct communication range. The jukebox plays the audio file that is first in queue in its playlist by streaming it from the publishing user device. All devices synchronize with the jukebox so that the users can observe the contents of the playlist on their displays in real-time…” (See e.g., Zhaofei et al., Abstract).
Please, see PTO-892 for more details. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656